Case 2:19-cr-00126 Document17 Filed 05/30/19 Page 1 of 2 PagelD #: 30

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON
UNITED STATES OF AMERICA
Vv. CRIMINAL NO. 2:19-00126
JOHN EDWARD ROACH, IT
ORDER

Pending is the Motion of the United States of America,
pursuant to Rule 6(e) of the Federal Rules of Criminal Procedure,
for authorization to disclose specified grand jury materials
relevant to the above-styled case. Upon consideration of the
Motion, the Court finds that the disclosure of the specified grand
jury materials in the above-styled case to counsel for the
defendant is necessary as an aid in preparation for trial and
authorizes the United States Attorney to disclose the same to
counsel for the defendant.

The Grand Jury information referenced herein is provided
subject to the provisions of Rule 6(e), Federal Rules of Criminal
Procedure, and shall be used only in the preparation of the
defense. Grand Jury material shall not be copied or published to
any person whose knowledge of the same is not necessary to the

preparation of the defense. Upon request, all copies of Grand
Case 2:19-cr-00126 Document17 Filed 05/30/19 Page 2 of 2 PagelD #: 31

Jury material will be returned to the Government or destroyed at
the close of the case.

It is ORDERED that the motion in this matter be SEALED.

The Clerk is directed to send a copy of this Order to counsel

of record for all parties.

Entered this ’ LS day of May 20
elle Cc

onjee H R. GOODWIN
ees States DistYfict Judge
